Name: Commission Implementing Regulation (EU) NoÃ 1144/2013 of 13Ã November 2013 entering a name in the register of traditional specialities guaranteed [TepertÃ s pogÃ ¡csa (TSG)]
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  production;  foodstuff
 Date Published: nan

 14.11.2013 EN Official Journal of the European Union L 303/17 COMMISSION IMPLEMENTING REGULATION (EU) No 1144/2013 of 13 November 2013 entering a name in the register of traditional specialities guaranteed [TepertÃ s pogÃ ¡csa (TSG)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (2). (2) Pursuant to Article 8(2) of Regulation (EC) No 509/2006, Hungarys application to register the name TepertÃ s pogÃ ¡csa was published in the Official Journal of the European Union (3). (3) Germany and Austria notified statements of objection to the Commission in accordance with Article 9 of Regulation (EC) No 509/2006. In accordance with paragraph 3 of that Article, the Commission examined the statements of objection and found them to be admissible. (4) Hungary has indicated that agreement has been reached with Germany and Austria. (5) As regards Germany, that agreement has resulted in the registration application being amended by deleting the references to the required flour quality parameters (BL55 and BL80). (6) For its part, Austria has accepted Hungarys confirmation that the purpose of the registration application is to protect only the Hungarian name TepertÃ s pogÃ ¡csa as a traditional speciality guaranteed and that the application to register the Hungarian name TepertÃ s pogÃ ¡csa has no detrimental effect on products bearing the name Grammelpogatsche and will not compromise the manufacture of the product marketed under the name Grammelpogatsche. (7) In the light of this information, the name TepertÃ s pogÃ ¡csa should be entered in the register of traditional specialities guaranteed and the specification should therefore be updated and published, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex I to this Regulation is hereby entered in the register. Article 2 The updated specification is contained in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 1. (3) OJ C 180, 21.6.2012, p. 16. ANNEX I Agricultural products and foodstuffs listed in Annex I, point II, to Regulation (EU) No 1151/2012: Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares HUNGARY TepertÃ s pogÃ ¡csa (TSG) ANNEX II 1. Product specification 1.1. Name to be registered TepertÃ s pogÃ ¡csa When the product is placed on the market, the label may contain the following information: magyar hagyomÃ ¡nyok szerint elÃ Ã ¡llÃ ­tott (produced in accordance with Hungarian traditions). The information shall also be translated into other official languages. 1.2. Whether the name Ã¯   is specific in itself  expresses the specific character of the agricultural product or foodstuff The adjective tepertÃ s in the product name describes the tepertÃ  (pork crackling) that remains after fat bacon has been fried, which, following chopping, provides in creamy form the characteristic basic material of the round savoury bakery product (pogÃ ¡csa). 1.3. Whether reservation of the name is sought under Article 13(2) of Regulation (EC) No 509/2006 Ã¯   Registration with reservation of the name  Registration without reservation of the name 1.4. Type of product Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares 1.5. Description of the agricultural product or foodstuff to which the name under point 3.1 applies TepertÃ s pogÃ ¡csa is a round, cylindrically shaped savoury bakery product seasoned with salt and pepper, with a diameter of 3-5 cm and weight of 25-50 g. It contains chopped pork crackling and pig fat, is leavened with yeast and its texture may be short (omlÃ ³s) or flaky (leveles). The surface is reddish brown and scored into squares. The underside is smooth and reddish brown. Inside, the pieces of pork crackling are evenly distributed. The short variety may be broken into pieces, while the flaky variety has a loose, multi-layered structure. It has the characteristic taste of the fried products used in the pork crackling and is pleasantly salty and mildly peppered. The product contains 20-30 % fat in relation to the weight of the dry matter and 25-40 % pork crackling in relation to the weight of flour. At least 60 % of the fat content comes from the pork crackling. Organoleptic characteristics: Short tepertÃ s pogÃ ¡csa Flaky tepertÃ s pogÃ ¡csa Shape Round, evenly cylindrical. Round cylindrical, may tilt slightly. Crust The top is shiny, reddish brown and deeply scored with squares. The sides are sand coloured and mat and the bottom is reddish brown and mat. Internal structure Clearly short texture but not crumbly. The crackling pieces are evenly distributed and are slightly brown in colour. Slightly flaky texture, made up of different layers between which the crackling can be seen, slightly brown in colour. Taste Characteristic of the crackling, it has a pleasantly salty, mildly peppery taste. Aroma Characteristic of the crackling and the pig fat; peppery. Physical and chemical characteristics Fat content: the fat content of the finished product calculated in relation to the weight of the dry matter is 20-30 % (m/m) Salt content: the salt content of the finished product calculated in relation to the weight of the dry matter is at most 4,0 % (m/m) 1.6. Description of the production method of the agricultural product or foodstuff to which the name under point 3.1 applies Starting materials:  For the crackling cream:  Pork crackling without the skin: 70-75 % of the crackling cream is made up of the fried pieces of lard remaining after the fat bacon with little or no meat has been fried;  Pig fat: 25-30 % of the crackling cream is made up of the fat obtained while the fat bacon with little or no meat is in the process of being fried;  Preparation of the dough: wheat flour or spelt flour, egg, egg yolk, milk, yeast, white wine or vinegar, cream, salt and pepper. It is forbidden to use any kind of food additives (e.g. raising agents or preservatives) to prepare TepertÃ s pogÃ ¡csa. Method of production: Depending on the method used to prepare the dough, the TepertÃ s pogÃ ¡csa may have a short or flaky texture. Production of short TEPERTÃ S POGÃ CSA First stage: preparation of the crackling cream The fresh, skinless crackling is crushed with a rolling-pin on a board until the coarsest and most irregular pieces have been flattened and the fried pieces are evenly distributed in the cream. They may also be minced with a mincer. In that case, the disk with the smallest perforations should be used. The cream and the pig fat are mixed with a wooden spoon or mixer. An important requirement is that no additives, preservatives, goose crackling, vegetable fat or margarine may be used to prepare the crackling cream; only fresh, skinless crackling is allowed. Crackling cream produced industrially must also meet the requirements for making crackling cream. Second stage: preparation of the dough 250-400 g of crackling cream is rubbed into each kilogram of wheat flour to form an even mixture. In order to obtain a short consistency it is essential to cover the flour particles with the cream. All the ingredients, i.e. the flour mixed with the crackling cream and, for each kilogram of flour, 5 % of yeast activated in milk, 1 egg, 1 egg yolk, 0,02 % of white wine or vinegar, 2,5 % of salt, 0,001 % of ground pepper and enough cream to obtain a fairly firm dough, are kneaded together. Kneading is continued until the dough binds together. The required short consistency will not be achieved if the dough is over-kneaded. Because of the products high fat content, the dough should be prepared from cold ingredients and left to rest in a cool place until its core temperature reaches 26 °C. Given the nature of the product, the dough may be placed in a refrigerator at a temperature of + 5 8 °C and left to rest for at least 3 hours. The risen and cooled dough must then be rolled out into a finger-thick layer and the top scored with deep perpendicular lines. This may also be done with knives assembled together at a distance of about 3 mm from each other. The cutting out is generally done with a dough cutter 3-6 cm in diameter, while making sure that the shapes are regular and remain as cylindrical as possible. The final shaping is done by rolling the dough with the palm of the hand. The scones needed to fill the baking tray are placed close to each other on the pastry board and then coated with beaten egg using a brush, care being taken not to let the egg run down the sides of the cylinders. When the egg has slightly dried on the surface the scones are placed, evenly spaced, on the baking tray. The pieces of dough left over may be gathered together and kneaded at most twice, without handling them too much, and after being left to rest they may be shaped again. After the scones have been placed on the baking tray they are left to rise for 50-55 minutes, then baked in a hot oven at 220 240 °C for 12-15 minutes. Then they are ready. The products are sold without packaging (loose) or pre-packed. Production of flaky TEPERTÃ S POGÃ CSA First stage: preparation of the crackling cream The preparation of the crackling cream is similar to that for the short variety, the only difference being that, in addition to the fat and skinless pork crackling, salt (about 1,5 % in relation to the weight of the flour) and finely ground pepper (about 0,001 % in relation to the weight of the flour) are also used. Salt is used at this stage because, if the amount of salt necessary for the characteristically salty taste of the scones were added only when preparing the dough, the dough would tear and not enable the flaky texture to be obtained. 50 %, i.e. half, of the quantity of fat appropriate for the preparation of the crackling cream is used and the other half is set aside for the dough. Second stage: preparation of the dough The basic dough is prepared with flour, the fat set aside when the crackling cream is prepared, and salt (approximately 1 % in relation to the weight of the flour), as well as, per kilogram of flour, 5 % of yeast activated in milk, 0,02 % of white wine or vinegar and, possibly, 1 egg, 1 egg yolk and enough cream to obtain a fairly supple dough which is firm and easily malleable. Keeping the ingredients and the crackling cream at a low temperature is important for this variety so that the crackling cream can separate the dough layers when the flaky structure is prepared. The fat between the thin layers of cold dough melts during baking and prevents the dough layers from sticking. In the meantime, the water in the dough and the fat turns into steam, softening and separating the layers of dough, a process by which the product being baked separates into leaves. The flaky structure may be achieved in two ways: (a) The crackling cream is spread evenly on the thin layers of dough, then the dough is rolled up starting from one end. This roll is left to rest for 15-30 minutes, then the dough is rolled back out into a thin layer and rolled up again at 90 degrees to the previous rolling. If this process is not carried out, the scones will collapse during baking. (b) The rested basic dough is rolled out into a thin layer and the crackling mixture is spread on its surface at each folding. In this case it is not rolled up but folded (at least three times). Before the last rolling-out the dough is rested for at least 15 minutes, then it is rolled out until it is finger-thick (1-2 cm); its surface is scored with deep perpendicular lines and it is cut up using a dough cutter 3-6 cm in diameter. The scones needed to fill the baking tray are placed close to each other on the pastry board and then coated with beaten egg using a brush, care being taken not to let the egg run down the sides of the cylinders. When the egg has dried slightly on the surface, the scones are placed, evenly spaced, on the baking tray; they are left to rise for 40-45 minutes and then baked in a hot oven at 220-240 °C for 8-10 minutes. Then they are ready. The products are sold without packaging (loose) or pre-packed. 1.7. Specific character of the agricultural product or foodstuff The specific character of TepertÃ s pogÃ ¡csa is based on the following:  the basic material comprising pork crackling and pork fat,  the special technique used to prepare the dough,  the physical, chemical and organoleptic characteristics. The basic material, pork crackling, gives the product its character. The crackling, which comprises the pieces obtained by frying fat bacon containing little or no meat, gives TepertÃ s pogÃ ¡csa its specific character. The crackling has a protein content of 12-13 %, a fat content of 82-84 % and provides at least 60 % of the fat contained in the product. The special technique used to prepare the dough: The crackling which is used to make the short variety also makes it possible to prepare the dough by means of a special folding technique which gives it its flaky structure; moreover, the high fat content means that the dough must undergo special preparation in cold conditions at 24 26 °C. The physical, chemical and organoleptic characteristics: Owing to the 20-30 % fat content achieved by using the pork crackling and fat, TepertÃ s pogÃ ¡csa has a higher nutritive value, dries less quickly and has a longer shelf-life than other products in the same category. 1.8. Traditional character of the agricultural product or foodstuff The word pogÃ ¡csa (scone) was first used around 1395 and originally meant a griddle cake/bread baked in ash and embers. In Hungarian folk tales the scone became known as hamuban sÃ ¼lt pogÃ ¡csa (scone baked in ash). Until the end of the 17th century the griddle cake/bread, which was eaten like bread, was called scone-bread or scone-type bread. The present-day variety  which is smaller, cylindrical and marked with a square pattern  became widespread in Hungary at the end of the Middle Ages. This griddle cake/bread, with its different varieties of dough, was the most common foodstuff in peasant cuisine and its popularity has been undeniable ever since. Two conditions enabled the development of TepertÃ s pogÃ ¡csa: firstly, the custom of frying fat from bacon became widespread and, secondly, crackling became an everyday food. According to a description of a middle-ranking noble family in the county of Somogy dating from 1770, frying bacon and making crackling became part of the customs of noble households from the 18th century onwards. Proof of this is provided by the succession inventory of noble families, which shows that fat/lard firkins started to appear in the Great Plain from the 18th century (CeglÃ ©d 1850-1900, published by CeglÃ ©di Kossuth MÃ ºzeum, CeglÃ ©d, 1988, pp. 28 30 SzÃ ±cs). The custom of frying bacon and eating fat/lard probably became part of the popular peasant tradition of preparing pig in the mid-19th century, because from the 1850s onwards fat/lard firkins appeared in the peasant registers of the area between the Danube and the Tisza. According to oral ethnographic data from the turn of the 19th and 20th centuries, crackling was used for making soap by peasant households in the Central Tisza region, and eating crackling developed gradually. After slaughtering a pig, the scones were baked with fresh, generally small, skinless crackling. Major consolidated works produced in the 1930s in the field of ethnography refer to scones made with risen or unrisen dough based on wheat flour and already embellished, among other ingredients, with crackling [BÃ ¡tky Zs.: TÃ ¡plÃ ¡lkozÃ ¡s (Food) in: A magyarsÃ ¡g nÃ ©prajza (Ethnography of the Hungarians), Budapest, 1933, p. 100] and it can therefore be maintained that the addition of crackling from bacon fried to risen dough became a widespread custom at the beginning of the 20th century. Today, TepertÃ s pogÃ ¡csa has become an important part of everyday meals and is served after soups (made with meat or beans). It is offered to meeting or conference participants and is a dish favoured in the home, especially on the occasion of family celebrations (weddings, christenings) or feasts (Christmas, Easter); it is also often served as a savoury snack to accompany wine in agri-tourism [HagyomÃ ¡nyok Ã zek RÃ ©giÃ ³k (Regional Taste Traditions), vol. I, p. 145-147.]. From the 1880s to the present day several cookery books have attested to its reputation, including Dobos C. JÃ ³zsef: Magyar-Franczia szakÃ ¡cskÃ ¶nyv (Hungarian-French cookery book) pp. 784-785, 1881; Rozsnyai KÃ ¡roly: LegÃ ºjabb nagy hÃ ¡zi cukrÃ ¡szat (The latest home-made confectionery) p. 350, 1905; Kincses VÃ ¡ncza receptkÃ ¶nyv (Kincses VÃ ¡ncza recipe book) p. 21, 1920; Az Ã j idÃ k mÃ ¡sodik receptkÃ ¶nyve (The second volume of the modern-day recipe book), p. 182, 1934; HajdÃ º ErnÃ nÃ ©: Jaj, mit fÃ zzek (What shall I cook?), p. 73, 1941; Rudnay JÃ ¡nos: A magyar cukrÃ ¡szat remekei (Masterpieces of Hungarian confectionery), p. 89, 1973. 1.9. Minimum requirements and procedures to check the specific character Specific character Minimum requirements Verification method and frequency fat content  20-30 % (of the dry matter)  only pig fat may be used In accordance with the product description under point 3.5, in a laboratory once every six months. crackling (cream)  pork crackling must be used  crackling without skin must be used On the basis of the file or sheet relating to the product, with documentation by batch. ingredients  in accordance with the product description under point 3.6 (pork crackling, pig fat, wheat flour, egg, egg yolk, milk, yeast, white wine or vinegar, cream, salt and pepper). On the basis of the file or sheet relating to the product, with documentation by lot. organoleptic characteristics of the product (content, taste and aroma)  short or flaky texture  taste and aroma characteristic of the crackling and mildly peppered Organoleptic test every shift. 2. Authorities or bodies verifying compliance with the product specification 2.1. Name and address Name: MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã lelmiszer- Ã ©s TakarmÃ ¡nybiztonsÃ ¡gi IgazgatÃ ³sÃ ¡g [Central Agriculture Administration Office, Food and Feed Safety Directorate] Address: Telephone: 456-30-10 Fax:  e-mail address: oevi@oai.hu  Public Ã¯   Private 2.2. Specific tasks of the authority or body The authority responsible for verification checks that the requirements set out in the specification are indeed being complied with.